Title: To Benjamin Franklin from Jacques Paulze, 10 May 1777
From: Paulze, Jacques
To: Franklin, Benjamin


Bercy no. 12. le 10 may 1777.
Je joins ici, Monsieur, coppie de la lettre que j’ai recue hier. Comme j’ignore si M. Lee est de retour en france et que je ne connois pas son ecriture, je ne repondrai à cette lettre qu’après que vous m’aurés assuré qu’elle est bien de celui, dont elle porte le nom. J’en envoye cependant coppie à M. le comte de vergennes et je le prie de prendre les precautions que les circonstances lui paraitront exiger. Lorsque vous m’aurés assuré, Monsieur, sur la certitude de la lettre et la necessite de faire des demarches, j’aurai l’honneur de voir le ministre et d’obtenir de lui ce qu’on lui demande. Je suis avec respect Monsieur, Votre très humble et très obeissant serviteur
Paulze
M. Le Docteur franklin maison de M. le Rey de chaumont à Passy
 
Notation: Mr Paulze May 10. 77.
